DETAILED ACTION
This Office action for U.S. Patent Application No. 16/482,305 is responsive to communications filed 5 November 2021, in reply to the Non-Final Rejection of 5 August 2021.
Claims 1–20 are pending, of which claims 16–20 are new.
In the prior Office action, claim 10 was rejected under 35 U.S.C. § 112(b) as incomplete.  Claims 1–6, 8, 9, and 11–15 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2012/0062565 A1 (“Fuchs”).  Claims 7 and 10 were rejected under 35 U.S.C. § 103 as obvious over Fuchs in view of U.S. Patent Application Publication No. 2002/0036648 A1 (“Putilin”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims have been considered.  The rejection of claim 10 under 35 U.S.C. § 112(b) is withdrawn.

Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive. Applicant alleges that the pseudo-random hole barrier in Fuchs does not distort an optical output as claimed.  The examiner respectfully disagrees.  During prosecution, all claims are to be given their broadest reasonable interpretation consistent with the specification.  M.P.E.P. § 2111.  Here, the specification defines “distortion” broadly, including reflection into different directions.  Specification ¶¶ 11–12.  Under this definition, the Fuchs barrier that transmits light through the holes and reflects light at solid or printed portions (¶ 0055) is within the scope of the claimed distortion.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–6, 8, 9, 11–17, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0062565 A1 (“Fuchs”), cited as an ‘X’ reference in the Written Opinion for PCT/US2017/043339 and listed in the 31 July 2019 Information Disclosure Statement.
Fuchs, directed to generating three-dimensional views of a scene, teaches with respect to claim 1, an apparatus, comprising:
processor circuitry to transform a first image into a second image based on a first map (¶ 0049, renderer 206 renders images so they appear different from different viewpoints);
a display device to output the second image as a first optical output (id., display 202);
a first optical filter to pseudo-randomly distort at least a first portion of the first optical output to form a first light field (¶¶ 0039–41, optical barrier 204 having pseudo-random holes); and
a sensor to capture an image representative of the light field (¶¶ 0043–44, cameras at desired viewing location).

Regarding claim 2, Fuchs teaches the apparatus of claim 1, wherein the first optical filter includes a regularly arranged portion to distort at least a second portion of the first optical output (¶¶ 0053–54, Poisson distribution includes minimum regularity to avoid bunches and gaps associated with random pattern).

Regarding claim 3, Fuchs teaches the apparatus of claim 1, wherein the first optical filter pseudo-randomly changes direction of light as light passes through the first optical member (¶ 0020, pseudo-random barrier provides a plurality of viewpoints).

Regarding claim 4, Fuchs teaches the apparatus of claim 1, wherein the first optical filter includes at least one of a pseudo-random irregular optical structure, a pseudo-random irregular surface, or a pseudo-random irregular thickness (¶ 0046, barrier has pseudo-random hole pattern, or claimed optical structure).

Regarding claim 5, Fuchs teaches the apparatus of claim 1, wherein the first image represents a second light field pseudo-randomly distorted by a second optical filter (¶¶ 0043–44, images produced on display 202 are calibrated to be visible and correct when viewed through pseudo-random barrier 204)

Regarding claim 6, Fuchs teaches the apparatus of claim 1, wherein the processor circuitry maps pixels of the first image to pixels of the second image (¶¶ 0049–50, converting images for different visibility from different viewpoints).

Regarding claim 8, Fuchs teaches a method, comprising:
pseudo-randomly distorting a first optical output representing a distorted version of a first image to form a second optical output (¶ 0046, displaying image from display 202 through barrier 204),
wherein the second optical output corresponds to the first optical input (¶¶ 0043–44, rendered image designed for viewing through barrier 204); and
presenting the second optical output (Fig. 1, output image 212) to a sensor (¶¶ 0043–44, cameras at desired viewing location); and
capturing at the sensor a second image representing the second optical output (id., images captured at cameras).

Regarding claim 9, Fuchs teaches the method of claim 8, further including:
determining a map based on the second optical input and the second image (¶ 0044, “calibration of display 202 may include coordinating with the design of barrier 204”).

Regarding claim 11, Fuchs teaches the method of claim 9, further including distorting a third image using the map to form the distorted version of the first image (¶ 0049, renderer 206 produces image for display on display 202).

Regarding claim 12, Fuchs teaches the method of claim 8, wherein pseudo-randomly distorting the first optical output to form the third optical output includes passing the first optical output through an optical filter that pseudo-randomly changes direction of light as light passes through the optical filter (¶ 0050, displaying image 202 through pseudorandom barrier 204).

Regarding claim 13, Fuchs teaches a non-transitory computer-readable storage medium comprising instructions that, when executed, cause at least one processor to at least:
pseudo-randomly optically distort a first light field signal (¶ 0021, generating views of a scene using a non-transitory computer-readable medium); and
record a first image representing the distorted first light field signal for recreation of the first light field signal using a pseudo-random optical distortion (¶¶ 0021, 0043–44, performing calibration method using computer-readable medium).

Regarding claim 14, Fuchs teaches the non-transitory computer-readable storage medium of claim 13, wherein the instructions cause the at least one processor to:
distort the first image to form a second image (¶ 0049, rendering image);
display the second image as an optical signal (id., displaying rendered image on display 202);
pseudo-randomly distort the optical signal to form a second light signal (¶ 0050, passing image through pseudorandom barrier 204); and
present the second light field signal (id., final image comprising filtered light 212).

Regarding claim 15, Fuchs teaches the non-transitory computer-readable storage medium of claim 13, wherein the instructions cause the at least one processor to:
transform the first image into a second image based on first map (¶¶ 0043–44, mask); and
adjust the first map based on the first image and a calibration target image captured using a second pseudo-random distortion (id., calibrating display 202 and barrier 204).

Regarding claims 16 and 17, Fuchs teaches the apparatus as defined in claim 1, wherein the display is a first display, and the processor circuitry is to cause the image to be displayed, at a second display, as a second optical output presented toward a second optical filter that is to pseudo-randomly distort the second optical output, wherein the first optical filter and the second optical filter are unitary (¶¶ 0049, 71, different images are rendered and displayed simultaneously on display, which has the functionality of at least two displays; ¶¶ 0050, 0071, single filter separates simultaneously rendered and displayed images for viewing at two viewpoints).

Regarding claim 19, Fuchs teaches the apparatus as defined in claim 19, wherein the processor circuitry is to:
cause the first optical output to be presented in a first direction to the optical filter to record the image (¶ 0064, renderer output of original unblended view), and
cause a second optical output to presented to the optical filter in a second direction opposite the first direction to display the image (id., output of blended view through filter for comparision).

Regarding claim 20, Fuchs teaches the apparatus as defined in claim 1, wherein the first optical filter includes a mixing filter having a plurality of pseudo-random optically different surfaces (¶ 0055, embodiment in which barrier is comprised of pseudo-random clear portions of film and printed opaque portions of film).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. § 103 as obvious over Fuchs.  Claim 18 recites that the display and sensor are unitary.  Fuchs does not disclose this limitation.  However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to build the Fuchs system to make display 204 unitary with display 202, since it has been held that making a prior art structure integral requires only ordinary skill in the art, absent a showing that the integration of the prior art structure improves it contrary to the understandings and expectations of the art.  M.P.E.P. § 2144.04(V)(B).

Claims 7 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Fuchs in view of U.S. Patent Application Publication No. 2002/0036648 A1 (“Putilin”), cited as a ‘Y’ reference in the Written Opinion for PCT/US2017/043339 and listed in the 31 July 2019 Information Disclosure Statement.
Claims 7 and 10 are directed to adjusting a map using a machine learning engine or neural network.  Fuchs does not specify this in the calibration disclosed in ¶ 0043–44. However, Putilin, directed to autosterographic image display, teaches:
wherein the processor circuitry is to adjust the first map, via machine learning, to reduce a difference between the second image and a second light field used to record the first image (¶ 0075, emulated neural network calibrates stereo images at a viewer’s eye position).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to calibrate the Fuchs system using a neural network, as taught by Putilin, in order to minimize errors.  Putilin ¶ 0075.

Regarding claim 10, Fuchs in view of Putilin teaches the method of claim 9, wherein determining the map includes executing a neural network to adjust the map to reduce a difference between the second optical input and the second image (Putilin ¶ 0075, neural network calibrates stereo images for autostereographic display at a certain viewer’s eye position in order to minimize errors).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487